Martin, C.
This is a suit- in equity for enjoining a sale under a deed of trust, for declaring a satisfaction of said deed, and decreeing specific performance of a contract relating to the sale of the land contained in the deed.
The defendants demurred to the complaint, and, the plaintiff refusing to plead further, final judgment was entered for defendants, dismissing the bill, from which plaintiff appealed to the St. Louis court of appeals, in which the judgment was affirmed. From this judgment of affirmance the plaintiff brings the case here on appeal. I have examined the record and considered the points urged for a reversal of the judgment rendered in the circuit and appeals courts, and am of the opinion that the demurrer was properly sustained. Accordingly, for the reasons given in the opinion of the court of appeals, 12 Mo. App. 370, the judgment is affirmed.
All concur, except Hough, C. J., absent.